ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeals of --                                 )
                                              )
King Aerospace Inc.                           )      ASBCA Nos. 61717, 61718
                                              )
Under Contract No. W58RGZ-05-C-0302           )

APPEARANCE FOR THE APPELLANT:                        Timothy D. Matheny, Esq.
                                                      Peckar & Abramson, P.C.
                                                      Dallas, TX

APPEARANCES FOR THE GOVERNMENT:                      Arthur M. Taylor, Esq.
                                                      DCMA Chief Trial Attorney
                                                     Debra E. Berg, Esq.
                                                      Trial Attorney
                                                      Defense Contract Management Agency
                                                      Hanscom AFB, MA

                                ORDER OF DISMISSAL

       The dispute has been settled. The appeals are dismissed with prejudice.
                                                                         /
       Dated: October 9, 2019


                                                  KE~~~iiw
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 61717, 61718, Appeals of King
Aerospace Inc., rendered in conformance with the Board's Charter.

       Dated:



                                                  PAULLA K. GATES-LEWIS
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals